Case 1:19-cv-08694-VM Document 42 Filed 11/08/19 Page 1of 3

1600 Wilson Boulevatd, Suite 700

 

 

 

Aslington, VA 22209
Consovoy McCarthy ruc 703.243.9423
. www.consovoymcecarthy.com
USDC SDNY" | November 8, 2019

A DOCUMENT:

ELECTRONICAELY FILED.
|, DOC #: fm Co,

DATE p FILED: iL d (Ba Ht

By Hand

Hon. Victor Marrero
U.S.D.C. S.D.NY.
500 Pearl Street

New York, NY 10007

     

 

 

 

 

Re: Donald J. Trump v. Cyrus R. Vance, Jt., et al. (19-cv-08694)
Dear Judge Marrero:

The parties submit this joint letter in response to the Court’s order from November
5, 2019. See Doc. 41.

Plainuff intends to petition the U.S. Supreme Court for certiorari no later than
November 14, 2019. Defendant Vance will oppose this petition, and the parties have
agreed to fully brief the matter no later than November 25, 2019. We request the Court
keep the case in abeyance until the Supreme Court either denies Plaintiff's petition for
certiorati of issues an opinion, consistent with the attached agreement dated October 21,
2019. Following the Supreme Court’s determination, the parties will promptly update the
Court on their positions relative to further proceedings in this Court.

 

 

 

Respectfully submitted,

if William S. Consovoy s/ Carey R. Dunne sf Jerry D. Bernstein
William S$. Consovoy Carey R. Dunne Jerry D. Bernstein
CONSOVOY MCCARTHY PLLC N.Y. COUNTY DISTRICT BLANK ROME LLP
1600 Wilson Blvd., Ste. 700 ATTORNEY OFFICE 1271 Avenue of Americas
Arlington, VA 22209 One Hogan Place New York, NY 10020
703-243-9423 New York, NY 10013 212-885-5511
will@consoveymecarthy.com 212-335-9216 jbernstein@blankrome.com

dunnec@dany.nyc.gov

Counsel for President Donald ]. Counsel for Cyrus R. Vance, Counsel for Mazars USA,
Tramp Jr LIP

 

The Clerk of Court is directed to-enter into the public record
of es action the letter above submitted to the Court by

pits a

 

sO ORDERED.
a ee a : .

ui f a
DATE © Oo VICTOR MARRERO, U.S.D.J.

 

 

 

 

 

 
CARE, Se TONSOA Bocuinem M46 Tt 201d seBdaaT. Page Pore”.

DISTRICT ATTORNEY
COUNTY OF NEW YORK
ONE HOGAN PLACE
New York, N.Y. 10013
{212} 335-9000

 

CYRUS R, VANCE, JR.

DISTRICT ATTORNEY

BY ECF

Catherine O’Hagan Wolfe

Clerk of Court

U.S. Court of Appeals, Second Circuit

Thurgood Marshall United States Courthouse
40 Foley Squate—

New York, New York 10007

October 21, 2019

Re: Donald J. Trump v. Cyrus R. Vance, Jr., et al.
Case No. 19-3204 cv

Dear Ms. O'Hagan Wolfe:

We represent the office of Cyrus R. Vance, Jt., District Attorney of New York County,
an Appellee in this matter.

We write fo inform the Court that the parties have reached an arrangement to resolve
Appellant’s emergency motion for a stay pending appeal (Dkt. No. 128) filed on Friday,
October 18, 2019.

Appellee Vance agrees to forbear enforcement of the Mazars Subpoena between the
date of oral argument in this matter (October 23, 2019) and ten calendar days after this Court
issues its panel opinion (the “Morbearance Period”), on the following conditions:

i. Any petition for certiorari in this matter will be filed in the Supreme Court within
the Forbeatance Period; any opposition will be filed within seven calendar days
from the petition; and any reply will be filed within three calendar days from any
opposition. Should any filing date specified above fall on a weekend or holiday,
the terms of Federal Rule of Appellate Procedure 26 shall control.

 

 
Case 1:19-cv-08694-VM Document 42. Filed 11/08/1
Case 19-3204, Document 136, 10/21/2019, #¢ ‘4

 

 

  

 

 

October 21, 2019
Page 2
2, Should Appellant petition for cerforari, Appellant will request in his petition that
the Supreme Court hear the case in the current term, and Appellee Vance will
further forbear enforcement of the Mazats Subpoena until the Supreme Court
either denies cerfiorari or issues an opinion, whichever is sooner.
3, Appellant will immediately withdraw all pending motions for a stay in this Court,
We are available at the Court’s convenience should any questions arise concerning
this undertaking.
' Respectfully submitted,
Fboteon Fre
Carey R, Dunne Gegeral Coxnsel
Christopher Confoy (pre hae vice)
Solomon B, Shinerock
James H. Graham
Sarah Walsh (pro hac vice)
Allen J. Vickey
Assistant Disiriet Attorneys
New York County District Attorney’s Office
Agteed on October 21, 2019: B
a
Uhm (rage
William Consovoy
Marc Mukasey
Alan Futerfas

Counsel of Record for the Appellant

c
mT

érry D. Bernstein ()
Inbal Paz Gaxrity
Nicholas R. Tambone
Counsel of Record for Appelice Mazars USA, LLP

 

 

Sai SS IESAT LEO ERP GY Ta ROR

cp

      

CC: all counsel of record (via ECF)

ss naRSas el aR
